         Case 5:19-cv-00755-JKP Document 61 Filed 02/26/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DONALD L. HILTON, JR.                          '
                                               '
                     Plaintiff,                '
                                               '
v.                                             '           SA-19-CA-755-JKP
                                               '
NICOLE PRAUSE and LIBEROS, LLC,                '
                                               '
                     Defendants.               '

                                           ORDER

       In light of the parties’ Joint Status Report (Docket Entry 60), wherein the parties advise

the Court that this case settled during mediation, it is hereby ORDERED that the above-entitled

and numbered cause is RETURNED to the District Court for all purposes.

       SIGNED on February 26, 2021.                                  2021.02.26
                                                                     07:27:49
                                                   Henry J. Bemporad -06'00'
                                                   United States Magistrate Judge
